Motion to Reinstate Granted, Memorandum Opinion filed May 8, 2014,
Withdrawn, Appeal Reinstated, and Order filed May 29, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00197-CV
                                  ____________

                     AUBREY R. JEFFERSON, Appellant

                                       V.

                     UNITY NATIONAL BANK, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1004469

                                    ORDER

      On May 8, 2014, this court issued an opinion dismissing this appeal for want
of prosecution for failure to make arrangements to pay for the clerk’s record. On
May 14, 2014, appellant filed a motion to reinstate the appeal on the grounds that
he has made arrangements to pay for the record. The motion is GRANTED.

      This court’s opinion filed May 8, 2014, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.
      The clerk’s record, filed May 14, 2014, reflects that appellant’s motion for
reconsideration in the trial court was not timely filed; therefore, the notice of
appeal is untimely. The court will consider dismissal of the appeal on its own
motion for want of jurisdiction unless any party files a response on or before June
10, 2014, showing meritorious grounds for continuing the appeal.

                                            PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.